           Case 3:19-cv-01232-SB       Document 2-2          Filed 08/07/19     Page 1 of 4




 Print Name: Michael L. Hanson
 Sid#: 12298145
 3405 Deer Park Dr. S.E.
 Salem, Oregon 97310


                             UNITED STATES DISTRICT COURT

                                     DISTRICT OF OREGON



                                                         )
      Michael L. Hanson,                                 )
                                                         )    Case No.        3 ·. [ 'i' -   (,0 -   f d- b;)_ $ (6
                       Plaintiff,                        )
                                                         )
      v.                                                 )      SUMMONS
                                                         )
                                                         )
BRANDON HONG WANG individually and                       )
dba HONG PHAT MARKET; DIAN PHAN                          )
individually and dba HONG PHAT MARKET;                   )
                                                         )
                       Defendants.                       )
                                                         )
      _______________                                    )

      TO: DIAN PHAN dba HONG PHAT MARKET

                                                    1.

            A lawsuit has been filed against you.

                                                    2.

            Within 21 days after service of this summons on you (not counting the days you

received it), you must serve on the plaintiff an answer to the attached complaint or a motion

under Rule 12 of the Federal Rules of Civil Procedure. The answer or motion must be served on

the plaintiff/or his/her attorney MICHAEL L. HANSON, whose address is 3405 DEER PARK

DR. S. E. SALEM, OREGON 97310.

Ill



Page 1 of2 SUMMONS
         Case 3:19-cv-01232-SB         Document 2-2       Filed 08/07/19     Page 2 of 4




Ill



                                                 3.

If you fail to do so, judgment by default will be entered against you for the relief demanded in the

complaint. You must also file your answer with the court.




Dated this 02 day of August, 2019.

                                                      Respectfully Submitted,


                                                      (Signature)
                                                      Print Name: Michael L. Hanson
                                                      Sid#: 12298145
                                                      3405 Deer Park Dr. S.E.
                                                      Salem, Oregon 97310




Page 2 of2 SUMMONS
           Case 3:19-cv-01232-SB       Document 2-2          Filed 08/07/19   Page 3 of 4




 Print Name: Michael L. Hanson
 Sid#: 12298145
 3405 Deer Park Dr. S.E.
 Salem, Oregon 97310


                             UNITED STATES DISTRICT COURT

                                     DISTRICT OF OREGON



                                                         )
      Michael L. Hanson,                                 )
                                                         )    Case No.
                       Plaintiff,                        )
                                                         )
      v.                                                 )      SUMMONS
                                                         )
                                                         )
BRANDON HONG WANG individually and                       )
dba HONG PHAT MARKET; DIAN PHAN                          )
individually and dba HONG PHAT MARKET;                   )
                                                         )
                       Defendants.                       )
                                                         )
      ______________                                     )

      TO: BRANDON HONG WANG dba HONG PHAT MARKET

                                                    I.

            A lawsuit has been filed against you.

                                                2.

            Within 21 days after service of this summons on you (not counting the days you

received it), you must serve on the plaintiff an answer to the attached complaint or a motion

under Rule 12 of the Federal Rules of Civil Procedure. The answer or motion must be served on

the plaintiff/or his/her attorney MICHAEL L. HANSON, whose address is 3405 DEER PARK

DR. S. E. SALEM, OREGON 97310.

Ill



Page 1 of2 SUMMONS
         Case 3:19-cv-01232-SB         Document 2-2       Filed 08/07/19     Page 4 of 4




Ill



                                                 3.

If you fail to do so, judgment by default will be entered against you for the relief demanded in the

complaint. You must also file your answer with the court.




Dated this 02 day of August, 2019.

                                                      Respectfully Submitted,


                                                      (Signature)
                                                      Print Name: Michael L. Hanson
                                                      Sid#: 12298145
                                                      3405 Deer Park Dr. S.E.
                                                      Salem, Oregon 97310




Page 2 of2 SUMMONS
